PER CURIAM.
order appealed from should he affirmed, with costs, upon the opinion at special term.
The opinion of GILDERSLEEVE, J., at special term, is as follows:
The law as laid down in the prevailing opinion in the case of People ex rel. Johnson v. New York Produce Exchange, 8 Misc. Rep. 552; 59 St. Rep. 531, must control the special term of this court until it shall have been disapproved hy a higher tribunal. The complaint and proceedings in that case were practically the same as in the one before me; and the facts so nearly approach those herein disclosed that I feel constrained to regard it as a controlling authority in the matter of this application. In both cases the complaint charged “proceedings inconsistent with just and equitable principles of trade,”-—in the one case, hy “breach of” a specified contract; in the other, hy failure to comply with “the terms of” a specified contract. In both cases the board of managers proceeded, in regular conformity with the by-laws, to investigate the matter; and in both cases they concluded that the accused party had in their opionion been guilty of condiict inconsistent with just and equitable principles of trade; and in both cases the accused was suspended, in perfect accordance with the by-laws. The two cases, therefore, being nraetically identical, and the general term of this court, having decided, in the Johnson Case, that the exchange was without jurisdiction to suspend *479the accused, I have no other alternative than to grant the application herein asked for. The application granted, with $50 costs and disbursements to the applicant.